                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT

                                   9                                    NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       JUDY CODDING,                                     Case No. 18-cv-00817-LB
                                  12                       Plaintiff,
Northern District of California
 United States District Court




                                                                                             ORDER ADJUDICATING JOINT
                                  13                v.                                       DISCOVERY LETTER BRIEF AND
                                                                                             HOLDING CLAIM OF WORK-
                                  14       PEARSON EDUCATION, INC.,                          PRODUCT PROTECTION WAS
                                                                                             WAIVED
                                  15                       Defendant.
                                                                                             Re: ECF No. 117
                                  16

                                  17                                            INTRODUCTION

                                  18         Plaintiff Judy Codding filed this breach-of-contract claim against her former employer Pearson
                                  19   Education, Inc. in February 2018.

                                  20         In the spring and summer of 2018, Dr. Codding sent various text messages and emails to

                                  21   another former Pearson Education employee, Lawrence Singer.1 Among other things, Dr. Codding

                                  22   forwarded to Mr. Singer communications that she had with her counsel and her husband about her

                                  23   case.2

                                  24

                                  25

                                  26
                                       1
                                        Pearson Educ. Mot. for Leave to File Amend. Answer and Countercl. Ex. C – ECF No. 112-1 at 11–
                                       18. Citations refer to material in the Electronic Case File (“ECF”); pinpoint citations are to the ECF-
                                  27   generated page numbers at the top of documents.
                                       2
                                           Id. at 14–15.
                                  28

                                       ORDER – No. 18-cv-00817-LB
                                   1         On March 20, 2019, Pearson Education gave notice to Dr. Codding of its intent to issue a

                                   2   subpoena to Mr. Singer (and gave Dr. Codding a copy of its proposed subpoena).3 On March 26,

                                   3   2019, pursuant to the subpoena, Mr. Singer produced to Pearson Education his text messages and

                                   4   emails with Dr. Codding (including Dr. Codding’s forwarding to him of her communications with

                                   5   her counsel and her husband).4 On April 4, 2019, Pearson Education filed these text messages and

                                   6   emails as an attachment to its reply brief in support of its motion for leave to file an amended

                                   7   answer and counterclaims.5

                                   8         On April 6, 2019, Dr. Codding requested copies of all documents Pearson Education received

                                   9   in response to any subpoenas.6 On April 9, 2019, Pearson Education produced Mr. Singer’s

                                  10   document production (the same documents it had filed as an exhibit to its reply brief).7 That same

                                  11   day, Dr. Codding sent Pearson Education an email asserting a claim of work-product protection

                                  12   over Mr. Singer’s document production and demanding that Pearson Education delete and destroy
Northern District of California
 United States District Court




                                  13   any copies thereof, pursuant to Paragraph 5.3 of the Protective Order in this case.8 Pearson

                                  14   Education maintains that Dr. Codding waived any claim of work-product protection by voluntarily

                                  15   disclosing information to Mr. Singer, which allowed Pearson Education to obtain that information

                                  16   from Mr. Singer.9

                                  17         The court can decide this dispute without oral argument. N.D. Cal. Civ. L.R. 7-1(b). The court

                                  18   holds that Dr. Codding waived any claim of work-product protection she might have had over the

                                  19   text messages and emails she sent to Mr. Singer.

                                  20

                                  21

                                  22
                                       3
                                           Joint Letter Br. – ECF No. 117 at 1.
                                  23   4
                                        Id.; Pearson Educ. Mot. for Leave to File Amend. Answer and Countercl. Ex. C – ECF No. 112-1 at
                                  24   11–18.
                                       5
                                        Joint Letter Br. – ECF No. 117 at 1; Pearson Educ. Mot. for Leave to File Amend. Answer and
                                  25   Countercl. Ex. C – ECF No. 112-1 at 11–18.
                                  26
                                       6
                                           Joint Letter Br. – ECF No. 117 at 2.
                                       7
                                           Id.
                                  27   8
                                           Id. (citing Protective Order – ECF No. 78 at 7 (¶ 5.3)).
                                  28   9
                                           Id. at 2–3.

                                       ORDER – No. 18-cv-00817-LB                            2
                                   1                                               ANALYSIS

                                   2   1. Governing Law

                                   3      “The work-product doctrine protects ‘from discovery documents and tangible things prepared

                                   4   by a party or his representative in anticipation of litigation.’” United States v. Richey, 632 F.3d

                                   5   559, 567 (9th Cir. 2011) (quoting Admiral Ins. Co. v. U.S. Dist. Ct., 881 F.2d 1486, 1494 (9th Cir.

                                   6   1989)). The party asserting work-product protection has the burden of establishing that the work-

                                   7   product doctrine applies to the document or tangible thing in question. Callwave Commc’ns, LLC

                                   8   v. Wavemarket, Inc., No. C 14-80112 JSW (LB), 2015 WL 831539, at *2 (N.D. Cal. Feb. 23,

                                   9   2015) (citing Skynet Elec. Co. Ltd. v. Flextronics Int’l, Ltd., No. C 12-06317 WHA, 2013 WL

                                  10   6623874, at *2 (N.D. Cal. Dec. 13, 2013)).

                                  11      “For work product, ‘protection is waived where disclosure of the otherwise privileged

                                  12   documents is made to a third party, and that disclosure enables an adversary to gain access to the
Northern District of California
 United States District Court




                                  13   information.’” Nidec Corp. v. Victor Co. of Japan, 249 F.R.D. 575, 580 (N.D. Cal. 2007) (quoting

                                  14   United States v. Bergonzi, 216 F.R.D. 487, 497 (N.D. Cal. 2003)). This may occur where “a party

                                  15   discloses protected information to a third party who is not bound to maintain its confidence, or

                                  16   otherwise shows disregard for the protection by making the information public.” Great Am. Assur.

                                  17   Co. v. Liberty Surplus Ins. Co., 669 F. Supp. 2d 1084, 1092 (N.D. Cal. 2009) (internal brackets

                                  18   omitted) (quoting Bittaker v. Woodford, 331 F.3d 715, 719, 720 n.4, 722 n.6 (9th Cir. 2003)).

                                  19

                                  20   2. Application

                                  21      Dr. Codding sent text messages and emails to Mr. Singer, including messages that forwarded

                                  22   her communications with her counsel and her husband about her case. Dr. Codding made these

                                  23   disclosures voluntarily, and those disclosures enabled Pearson Education to obtain from Mr.

                                  24   Singer these communications. Additionally, Dr. Codding did not object or move to quash Pearson

                                  25   Education’s subpoena of Mr. Singer, either when Pearson Education first notified her about the

                                  26   subpoena or at any point until five days after Pearson Education filed the communications as an

                                  27

                                  28

                                       ORDER – No. 18-cv-00817-LB                         3
                                   1   attachment to its reply brief. The court holds that Dr. Codding has waived any claim of work-

                                   2   product protection that she might have had over these text messages and emails.

                                   3         Dr. Codding argues that her text messages and emails contain privileged attorney-client

                                   4   communications.10 By sending these text messages and emails to Mr. Singer — a third party —

                                   5   Dr. Codding waived any attorney-client privilege she might have had over them. Pac. Pictures

                                   6   Corp. v. U.S. Dist. Ct. (In re Pac. Pictures Corp.), 679 F.3d 1121, 1126–27 (9th Cir. 2012)

                                   7   (“[V]oluntarily disclosing privileged documents to third parties will generally destroy the

                                   8   privilege. The reason behind this rule is that, ‘[i]f clients themselves divulge such information to

                                   9   third parties, chances are that they would also have divulged it to their attorneys, even without the

                                  10   protection of the privilege.’ Under such circumstances, there simply is no justification to shut off

                                  11   judicial inquiry into these communications.”) (citations omitted). The fact that Dr. Codding

                                  12   forwarded privileged attorney-client communications to Mr. Singer does not strengthen her claim
Northern District of California
 United States District Court




                                  13   of work product over these communications; to the contrary, it evidences her disregard for

                                  14   maintaining protection over them.11

                                  15         Dr. Codding also argues that she has an absolute right to communicate with former Pearson

                                  16   Education employees to obtain relevant information about her case.12 This argument is beside the

                                  17   point. Whether she has the right to communicate with Pearson Education employees does not

                                  18   automatically entitle her to cloak those communications under a claim of work-product protection.

                                  19

                                  20

                                  21

                                  22

                                  23   10
                                            Joint Letter Br. – ECF No. 117 at 4.
                                       11
                                  24     Dr. Codding cites Schoenmann v. FDIC, 7 F. Supp. 3d 1009 (N.D. Cal. 2014), in which the court
                                       held that a party litigant who contacted a third party and, through a series of email messages,
                                  25   persuaded the third party to sign a declaration drafted by the party’s lawyer did not waive work-
                                       product protection over those emails and drafts of the declaration. Id. at 1012–14. That case is
                                  26   inapposite. Dr. Codding’s disclosures to Mr. Singer — which include communications Dr. Codding
                                       had with her counsel and her husband’s views on the case — go far beyond the documents at issue in
                                  27   Schoenmann.
                                       12
                                            Joint Letter Br. – ECF No. 117 at 5.
                                  28

                                       ORDER – No. 18-cv-00817-LB                        4
                                   1                                           CONCLUSION

                                   2        The court holds that Dr. Codding waived any claim of work-product protection she might have

                                   3   had over the text messages and emails she sent to Mr. Singer.13

                                   4

                                   5        IT IS SO ORDERED.

                                   6        Dated: April 12, 2019

                                   7                                                   ______________________________________
                                                                                       LAUREL BEELER
                                   8                                                   United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       13
                                         Because Dr. Codding does not have a valid claim of work-product protection, her argument that the
                                  28   Protective Order requires Pearson Education to delete or destroy the materials is moot.

                                       ORDER – No. 18-cv-00817-LB                       5
